Case 19-40883      Doc 537    Filed 03/13/19 Entered 03/13/19 22:27:22          Main Document
                                            Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: March 14, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Response Deadline: March 14, 2019 at
                                                )   10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North

                                   NOTICE OF HEARING

          PLEASE TAKE NOTICE: The below listed motions (the “Motions”) are scheduled for

 hearing on March 14, 2019 at 10:00 a.m. (Central Time) at the United States Bankruptcy

 Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton US Courthouse,

 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102:

     •    DEBTORS’ MOTION TO QUASH DOCUMENT REQUEST OF THE AD HOC GROUP
          OF PREPETITION TERM LOAN LENDERS, MOTION TO SHORTEN TIME FOR
          RESPONSE, AND INCORPORATED MEMORANDUM IN SUPPORT [Docket No. 535]

     •    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) SCHEDULING AN EXPEDITED
          HEARING, (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF,
          AND (III) GRANTING RELATED RELIEF [Docket No. 536]

 WARNING: THE MOTIONS SEEK ORDERS THAT MAY ADVERSELY AFFECT
 YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF REQUESTED IN A
 MOTION, YOU OR YOUR ATTORNEY MUST ATTEND THE HEARING. IF YOU OR
 YOUR ATTORNEY DOES NOT ATTEND THE HEARING, THE COURT MAY
 GRANT THE RELIEF REQUESTED IN THE MOTIONS.

 YOU MUST FILE AND SERVE YOUR RESPONSE BY MARCH 14, 2019 AT 10:00 A.M.
 CENTRAL TIME.
Case 19-40883   Doc 537   Filed 03/13/19 Entered 03/13/19 22:27:22   Main Document
                                        Pg 2 of 3


 YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
 IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
 WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
 HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
 THE TIME, DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE.
 UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
 EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
 HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.
Case 19-40883     Doc 537    Filed 03/13/19 Entered 03/13/19 22:27:22      Main Document
                                           Pg 3 of 3


Dated: March 13, 2019
       St. Louis, Missouri
                                     /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. MO 34641
                                     Erin M. Edelman MO 67374
                                     John G. Willard MO 67049
                                     ARMSTRONG TEASDALE LLP
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, MO 63105
                                     Telephone: (314) 621-5070
                                     Facsimile: (314) 612-2239
                                     rengel@armstrongteasdale.com
                                     eedelman@armstrongteasdale.com
                                     jwillard@armstrongteasdale.com

                                     -and-
                                     Ira Dizengoff (admitted pro hac vice)
                                     Abid Qureshi (admitted pro hac vice)
                                     Meredith A. Lahaie (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     One Bryant Park
                                     New York, NY 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     idizengoff@akingump.com
                                     aqureshi@akingump.com
                                     mlahaie@akingump.com

                                     - and -

                                     Julie Thompson (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     1333 New Hampshire Avenue, N.W.
                                     Washington, D.C. 20036
                                     Telephone: (202) 887-4000
                                     Facsimile: (202) 887-4288
                                     julie.thompson@akingump.com

                                     Proposed Counsel to the Debtors and Debtors in
                                     Possession
